In an action in which the plaintiff wife was granted a judgment of divorce, defendant appeals from an order of the Supreme Court, Rockland County, dated December 31, 1975, which, inter alia, (1) adjudged him guilty of contempt of court and (2) denied his cross motion (a) for a downward modification of alimony and support and (b) for a partition of property. Order reversed, without costs or disbursements, and the motion and cross motion are remitted to Special Term for a hearing in accordance herewith. The papers in this case raise substantial questions of fact as to whether the financial position of the defendant had changed for the worse since the entry of the divorce judgment. Under these circumstances an evidentiary hearing should have been held on both the motion and cross motion (see Pirrotta v Pirrotta, 42 AD2d 715). Gulotta, P. J., Hopkins, Latham, Margett and Shapiro, JJ., concur.